DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 11/10/2021, to claims 1, 4-5, 10 acknowledged by Examiner. Additionally, applicant cancelled claims 2-3, 7, 18-26, and added claims 27-37.
Claims 1, 4-6, 8-17, 27-37 are now pending.
Response to Arguments
	
Argument:
	Applicant states: “None of the references disclose a string control slider 646 with an interiorly facing slider channel 686 and an interiorly facing detent 681 as shown in FIG. 16, or an interior slider channel 686 operable to receive the lateral rail 670 that extends from an exterior surface of the moveable sheath slider 642 shown in FIG. 7B as claimed by Applicant.” (Remarks Page 14).
	Examiner’s Response:
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. In regards to the new claim 1 language of a “a string control slider having an interiorly facing slider channel and an interiorly facing detent in the interiorly facing slider channel”, Examiner has provided a new grounds of rejection under Chiu necessitated by amendment wherein Chiu provides slider 40 to mate within a channel 22 facing the interior of the slider 40 thus being an “interiorly facing slider channel” (See Chiu Figure 2) and the slider 40 has a pair of detents 41 (See Figure 2) that are hooking and facing towards the interior of the device where the channel 22 is (See Figure 2) (thus being “interiorly facing”) wherein these detents 41 are placed into channel 22 (see Chiu [0023]).

In regards to the new language of claim 4 “a string control slider having a distal interior facing slider channel operable to receive the lateral rail of the moveable sheath slider”, Examiner has found this claim language broader than how Applicant asserts in their remarks and has found that Deckman as modified by Chiu provides the teachings and disclosure for this claim language as now provided in the new grounds of rejection below.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
	Previous Drawing and Specification objections have been withdrawn.
	Previous claim 10 objection maintained, as there are still minor issue in the claim.
	Specification and Drawing amendments acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “string locking feature adaptable and configurable to secure one or more string components of the IUD” in claims 11 and 31, wherein this appears to be referring to the “string control slider 646” in the instant specification as seen in paragraphs [00109] and [00105] which is the only feature discussed as being configured to lock the strings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Objections
Claims 10 and 30 objected to because of the following informalities:  “the string control slider partially surrounds and the sheath slider” should be –the string control slider partially surrounds the sheath slider- (there is misplaced “and” in the middle of the sentence).  Appropriate correction is required.
Regarding claims 17 and 37, Applicant is advised that should claim 17 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-17 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation “the lateral rail".  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, this will be interpreted as –the exterior rail- as there is a previous recitation of “an exterior rail”.
Claims 5-6, 8-17, and 37 rejected as being dependent on rejected claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6, 8-17, 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckman (US 20130014762 A1) in view of Chiu (US 20170021511 A1) in view of Medhurst (US 6101721 A).
Regarding claims 1, 33, and 36, Deckman discloses an insertion device 1400 for inserting an IUD (see [0120] and Figures 14A-14B, note that the device 1400 is similar to that of device 1300 so corresponding disclosure of features for device 1300 are then also present in device 1400) comprising: 

an elongated inner member (see [0116] wherein there may be an elongated inner member within the elongated sheath) (see [0120] and [0117] wherein device 1400 has an elongated inner member) having a proximal end and a distal end disposable within the lumen of the elongated sheath (see claim 1 and [0016] of Deckman, “an elongated inner member having a proximal end and a distal end disposable within the lumen of the elongated sheath”) wherein a proximal end of the IUD is positionable adjacent the distal end of the elongated inner member (See Figure 6 which shows how the inner elongated member 634 in this case has its distal end positioned adjacent the distal end of the sheath 632, and further see Figures 4A-4C which shows the IUD 402 in the distal end of the sheath 432, thus inherently the IUD is positionable adjacent the distal end of the elongated inner member, further see [0077] wherein the elongated inner member is pushed/extended distally to deploy the IUD wherein this means the elongate inner member distal end is making contact with the proximal end of the IUD thus being adjacent in order to deploy the IUD); and 
a proximally positioned user interface 1435 (See Figure 14A and [0120], handle 1435), wherein the proximally positioned user interface 1435 further comprises 
an elongated guide 1440 (See [0120]), 
a moveable sheath slider 1442 moveable within the elongated guide 1440 of the user interface 1435 (see [0118] wherein the sheath slider is described as moving within the elongated guide) wherein the moveable sheath slider 1442 has an upper surface (See Figure 
a string control slider 1446 (See Figures 14A-14B and [0120]).
Deckman does not directly state that the elongated guide 1440 is an “elongated channel”. Deckman does firstly disclose that the elongated guide 1440 and the elongated guide 1340 that elongated guide 1440 is based on (see [0120]) is for allowing the sliders to be positioned and glide within during operation (see [0117, 0120]). Deckman further discloses an analogous elongated guide 640 in an embodiment Figures 6A-6C for enabling an analogous slider 642 to glide within during operation (see [0080], wherein this is an predictable and equivalent function) wherein this functionally equivalent analogous elongated guide 640 may be structured as a channel, and thus an elongated channel (see [0080]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elongated guide 1440 of Deckman to be an “elongated channel” as taught by Deckman embodiment Figures 6A-6C [0080] as the elongated guide 640 of embodiment Figures 6A-6C (which is a channel) and the elongated guide 1440 of embodiment Figures 14A-14B have the same equivalent and predictable function of enabling a slider to “glide within during operation” (see [0080 and 0117,0120]).
Deckman is silent on the sheath slider 1442 having a lateral rail extending away from an exterior side of the moveable sheath slider 1442 (claim 1), and wherein the moveable sheath (claim 33).
However, Chiu teaches an analogous movable slider 40 for controlling the extension of an object B attached to an analogous handle (user interface) 20 (See Figures 1-7 and [0023]) which is disposed in an analogous channel 22 (see [0023]) wherein the slider 40 comprises a pair of lateral rails 41 on each side (See Figures 2-3 and [0023]) (see https://www.merriam-webster.com/dictionary/rail wherein as seen in Figures 2-3 these 41 structures may be called a “rail” as they are bars and function as structural members, and they are “lateral” as the rails 41 are at the sides of the slider 40) extending away from an exterior side of the slider 40 (See Figure 2, wherein the rails 41 can be said to be extending away from the exterior top surface of the slider 40 thus extending away from an exterior side of the slider 40) for engaging with the analogous channel 22 (see [0023]) in order to prevent the slider 40 from disengaging from the handle 20 inadvertently (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath slider 1442 with the pair of lateral rails 41 on each side (thus a first and second rail along each side) as taught by Chiu in order to prevent the sheath slider 1442 from inadvertently disengaging from the elongated channel/guide 1440 (See Chiu [0023]).
Deckman is silent on the string control slider 1446 having an interiorly facing slider channel and an interiorly facing detent in the interiorly facing slider channel.
However, Chiu teaches an analogous movable slider 40 for controlling the extension of an object B attached to an analogous handle (user interface) 20 (See Figures 1-7 and [0023]) having an interiorly facing slider channel 22 (see [0023] and Figure 2, wherein the slider channel 22 faces toward the interior of the slider 40, thus being “interiorly facing”) wherein the slider 40 comprises a pair of interiorly facing detents 41 (a “detent” as defined by TheFreeDictionary [https://www.thefreedictionary.com/detent] means “a catch or lever that locks movement of one 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the string control slider 1446 of Deckman with the interiorly facing channel 22 and the pair of interiorly facing detents 41 in the interiorly facing slider channel 22 as taught by Chiu in order to prevent the string control slider 1446 from inadvertently disengaging from user interface 1435 of Deckman (See Chiu [0023]).
Deckman as modified by Chiu is silent on the string control slider 1446 comprising one or more string control slider detent arms in an interior of the user interface 1435 and a rib (claim 36); the sheath slider 1442 having a lateral detent arm (claim 1), and wherein the moveable sheath slider 1442 having a second lateral detent arm (claim 33).
Furthermore, Medhurst teaches an analogous movable slider 44 for extending an object 42 (See Figures 2-5 and see Col. 7 lines 44-67) which slides in an analogous channel 70 in an analogous handle (user interface) 22 (See Col. 8 lines 1-4) wherein the slider 44 is provided with a pair of lateral detent arms 72 on each side (also wherein these lateral arms are seen as provided in the interior of the user interface 22, see Figures 2-3) the in order to engage with analogous detent recesses 74/76/78 on the interior of the analogous channel 70 in order to provide the analogous soft lock positioning control (See Figures 2-5 and Col. 8 lines 1-15) wherein the portion of the channel 70 between recesses 74/76/78 form a rib-like structure, thus a rib (See Annotated Figure A, see TheFreeDictionary, https://www.thefreedictionary.com/rib, wherein a “rib” is a piece/part similar to a rib that serves to shape/support wherein in this case the rib is shaping the recesses 74/76/78).


    PNG
    media_image1.png
    482
    412
    media_image1.png
    Greyscale

Regarding claims 4, 13, and 16, Deckman discloses an insertion device 1400 for inserting an IUD (see [0120] and Figures 14A-14B, note that the device 1400 is similar to that of device 1300 so corresponding disclosure of features for device 1300 are then also present in device 1400) comprising: 

an elongated inner member (see [0116] wherein there may be an elongated inner member within the elongated sheath) (see [0120] and [0117] wherein device 1400 has an elongated inner member) having a proximal end and a distal end disposable within the lumen of the elongated sheath (see claim 1 and [0016] of Deckman, “an elongated inner member having a proximal end and a distal end disposable within the lumen of the elongated sheath”) wherein a proximal end of the IUD is positionable adjacent the distal end of the elongated inner member (See Figure 6 which shows how the inner elongated member 634 in this case has its distal end positioned adjacent the distal end of the sheath 632, and further see Figures 4A-4C which shows the IUD 402 in the distal end of the sheath 432, thus inherently the IUD is positionable adjacent the distal end of the elongated inner member, further see [0077] wherein the elongated inner member is pushed/extended distally to deploy the IUD wherein this means the elongate inner member distal end is making contact with the proximal end of the IUD thus being adjacent in order to deploy the IUD); and 
a proximally positioned user interface 1435 (See Figure 14A and [0120], handle 1435), wherein the proximally positioned user interface 1435 further comprises 
an elongated guide 1440 (see [0120]), 
a moveable sheath slider 1442 moveable within the elongated guide 1440 (see [0118] wherein the sheath slider is described as moving within the elongated guide) wherein the moveable sheath slider 1442 has an upper surface (See Figure 14A), a lower surface (See 
a string control slider 1446 (See Figures 14A-14B and [0120]).
Deckman does not directly state that the elongated guide 1440 is an “elongated channel”. Deckman does firstly disclose that the elongated guide 1440 and the elongated guide 1340 that elongated guide 1440 is based on (see [0120]) is for allowing the sliders to be positioned and glide within during operation (see [0117, 0120]). Deckman further discloses an analogous elongated guide 640 in an embodiment Figures 6A-6C for enabling an analogous slider 642 to glide within during operation (see [0080], wherein this is an predictable and equivalent function) wherein this functionally equivalent analogous elongated guide 640 may be structured as a channel, and thus an elongated channel (see [0080]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elongated guide 1440 of Deckman to be an “elongated channel” as taught by Deckman embodiment Figures 6A-6C [0080] as the elongated guide 640 of embodiment Figures 6A-6C (which is a channel) and the elongated guide 1440 of embodiment Figures 14A-14B have the same equivalent and predictable function of enabling a slider to “glide within during operation” (see [0080 and 0117,0120]).
Deckman is silent on the sheath slider 1442 having an exterior rail extending away from an exterior side of the moveable sheath slider 1442 (claim 4), and wherein the moveable (claim 13).
However, Chiu teaches an analogous movable slider 40 for controlling the extension of an object B attached to an analogous handle (user interface) 20 (See Figures 1-7 and [0023]) which is disposed in an analogous channel 22 (see [0023]) wherein the slider 40 comprises a pair of exterior rails 41 on each side (See Figures 2-3 and [0023]) (see https://www.merriam-webster.com/dictionary/rail wherein as seen in Figures 2-3 these 41 structures may be called a “rail” as they are bars and function as structural members, and they may be called “exterior” as they have portions which are on the exterior of the device as seen in Figure 1) extending away from an exterior side of the slider 40 (See Figure 2, wherein the rails 41 can be said to be extending away from the exterior top surface of the slider 40 thus extending away from an exterior side of the slider 40) for engaging with the analogous channel 22 (see [0023]) in order to prevent the slider 40 from disengaging from the handle 20 inadvertently (see [0023]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath slider 1442 with exterior rails 41 on each side (thus a first and second rail along each side) as taught by Chiu in order to prevent the sheath slider 1442 from inadvertently engaging from the elongated channel/guide 1440 (See Chiu [0023]).
Deckman as modified by Chiu discloses the string control slider 1446 (See Figures 14A-14B and [0120]) having a distal interior facing slider channel (see [0011] and see Deckman claim 17, and see [0118] wherein the sliders have a telescopic relationship wherein the one slider may slide within the other slider thus having one slider partially surround the other, thus as seen in Figures 14A-14B, and indicated in Annotated Figure 14a below, the string control slider 1446 has a hollow interior that may be called a distal interior facing slider channel as the hollow interior is present at the distal end of the slider 1446 and the channel as may be seen in Figure 14A is facing interiorly) operable to receive the exterior rail 41 (see 112b) of the 

    PNG
    media_image2.png
    315
    441
    media_image2.png
    Greyscale

Deckman in view of Chiu is silent on the string control slider 1446 comprising one or more string control slider detent arms in an interior of the user interface 1435 and a rib (claim 16); the sheath slider 1442 having a lateral detent arm (claim 4) and a second lateral detent arm (claim 13).
Furthermore, Medhurst teaches an analogous movable slider 44 for extending an object 42 (See Figures 2-5 and see Col. 7 lines 44-67) which slides in an analogous channel 70 in an analogous handle (user interface) 22 (See Col. 8 lines 1-4) wherein the slider 44 is provided with a pair of lateral detent arms 72 on each side (also wherein these lateral arms are seen as provided in the interior of the user interface 22, see Figures 2-3) the in order to engage with 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath slider 1442 and string control slider 1446 each with a pair of lateral detent arms 72 (a first and second for each) in the interior of the user interface 1435 to engage a set of detent recesses which forms a rib on each side of the elongate guide/channel 1440 in order to provide the device 1400 with a soft locking position feature (See Medhurst Col. 8 lines 1-15) in order to improve the method of operation of the insertion device 1400 (See Deckman [0083-0084]).
Regarding claim 5, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the proximally positioned user interface 1435 and the sheath slider 1442 further comprises one or more alignment surfaces, wherein the one or more alignment surfaces of the user interface is adapted and configured to mechanically complement the one or more alignment surfaces of the sheath slider (see claim 10 and [0011, 0093] of Deckman wherein “housing” is equivalent to the present “user interface”, claim language is repeated verbatim for the same equivalent structures).
Regarding claim 6, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein a first sheath slider alignment surface aligns with a first user interface alignment surface at a first position along a length of the elongated channel (see Deckman claim 11 and [0013]).
Regarding claim 8, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the string control slider 1446 is adaptable and configurable to securely move within the elongated channel 1440 (See Deckman claim 15, and see [0013]).
Regarding claim 9, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the moveable sheath slider 1442 and the string control slider 1446 are adapted and configured to operate at least one of simultaneously and independently within the elongated channel 1440 (see [0013, 0117], and see Deckman claim 16).
Regarding claim 10, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the string control slider 1446 partially surrounds the sheath slider 1442 (see [0011] and see Deckman claim 17, and see [0118] wherein the sliders have a telescopic relationship wherein the one slider may slide within the other slider thus having one slider partially surround the other).
Regarding claim 11, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the insertion device 1400 is configurable to receive the IUD within a distal end of the lumen of the elongated sheath (see Deckman claim 20 and [0013]) and wherein the insertion device 1400 further comprises at least one string locking feature adaptable and configurable to secure one or more string components of the IUD (see Deckman claim 20, and [0013, 0143]).
Regarding claim 12, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.

Regarding claim 14, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the moveable sheath slider 1442 further comprises a top half and a bottom half (See Figure 14B wherein the slider 1442 is shown to have a top half (left side of figure) and a bottom half (right half of figure), Figure 14B shows that the top and bottom sides are essentially mirrored).
Regarding claim 15, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 above.
Deckman further discloses wherein the string control slider 1446 further comprises an interiorly positioned hard stop (see [0085, 0088] wherein the slider 1446 may comprise a hard stop, see [0085, 0113] wherein the hard stops are configured as the ends of the elongated channel/guide, thus the interior surface of cavities 1445a/b as seen in Figures 14A-14B function as “hard stops” for the sliders as the sliders cannot be slid past these interior end surfaces, see [0118 and 0120] which further describe the “cavities”).
Regarding claims 17 and 37, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 4 and 16 above.
Deckman in view of Chiu in view of Medhurst further teaches wherein the one or more string control slider detent arms 72 flex inwardly or flex outwardly (See Medhurst Col. 8 lines 1-15, wherein the detent arms 72 are “laterally compressible” thus are able to flex inwardly).
Regarding claim 27, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.

Regarding claim 28, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the string control slider 1446 is adaptable and configurable to securely move within the elongated channel 1440 (See Deckman claim 15, and see [0013]).
Regarding claim 29, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the moveable sheath slider 1442 and the string control slider 1446 are adapted and configured to operate at least one of simultaneously and independently within the elongated channel 1440 (see [0013, 0117], and see Deckman claim 16).
Regarding claim 30, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the string control slider 1446 partially surrounds the sheath slider 1442 (see [0011] and see Deckman claim 17, and see [0118] wherein the sliders have a telescopic relationship wherein the one slider may slide within the other slider thus having one slider partially surround the other).
Regarding claim 31, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the insertion device 1400 is configurable to receive the IUD within a distal end of the lumen of the elongated sheath (see Deckman claim 20 and [0013]) and wherein the insertion device 1400 further comprises at least one string locking 
Regarding claim 32, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the distal end of the elongated sheath has an atraumatic tip selected from the group comprising a rounded tip and a tapered tip (see Deckman claim 23, and [0019]).
Regarding claim 34, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the moveable sheath slider 1442 further comprises a top half and a bottom half (See Figure 14B wherein the slider 1442 is shown to have a top half (left side of figure) and a bottom half (right half of figure), Figure 14B shows that the top and bottom sides are essentially mirrored).
Regarding claim 35, Deckman in view of Chiu in view of Medhurst discloses the invention of claim 1 above.
Deckman further discloses wherein the string control slider 1446 further comprises an interiorly positioned hard stop (see [0085, 0088] wherein the slider 1446 may comprise a hard stop, see [0085, 0113] wherein the hard stops are configured as the ends of the elongated channel/guide, thus the interior surface of cavities 1445a/b as seen in Figures 14A-14B function as “hard stops” for the sliders as the sliders cannot be slid past these interior end surfaces, see [0118 and 0120] which further describe the “cavities”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/9/2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786